

Exhibit 10.50


Pilgrim’s Pride Corporation
First Amendment to Limited Duration Waiver Agreement
 
This First Amendment to Limited Duration Waiver Agreement (herein, the
“Amendment”) is made as of November 25, 2008, by and among PILGRIM’S PRIDE
CORPORATION, a Delaware corporation (the “Servicer”), PILGRIM’S PRIDE FUNDING
CORPORATION, a Delaware limited liability company (the “Seller” and, together
with the Servicer, the “Seller Parties”), the PURCHASERS AND PURCHASER AGENTS ON
THE SIGNATURE PAGES HERETO (collectively, the “Purchasers”) and BMO CAPITAL
MARKETS CORP., as administrator (in such capacity, together with its successors
and assigns, the “Administrator” and, collectively with the Purchasers, the
“Waiving Parties”).
 
Recitals:
 
         A.The Seller, the Servicer, the Purchasers and the Administrator are
parties to that certain Limited Duration Waiver Agreement dated as of October
26, 2008 (the “Waiver Agreement”).
 
         B.Pursuant to the Waiver Agreement, the Waiving Parties agreed, among
other things, to waive the Subject Default during the period ending November 26,
2008.
 
         C.The Seller Parties have requested that the Waiving Parties amend the
Waiver Agreement to extend the Scheduled Waiver Expiration Date and to amend
certain other provisions thereof, and the Waiving Parties are willing to do so
subject to the terms and conditions set forth herein.
 
Accordingly, subject to the satisfaction of the conditions precedent set forth
below, the Seller Parties and the Waiving Parties agree as follows:
 
Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
 
1.Incorporation of Recitals; Defined Terms.  The Seller Parties acknowledge that
the Recitals set forth above are true and correct in all material respects.  The
defined terms in the Recitals set forth above are hereby incorporated into this
Amendment by reference.  All other capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Waiver
Agreement.
 
2.Amounts Owing.  The Seller Parties acknowledge and agree that there are
amounts outstanding, including Investment and Discount in respect of the
Participation and other amounts, that are payable by the Originator, the Seller
or the Servicer, as applicable, to the Purchasers and the Administrator (and any
other Indemnified Party and Affected Person under the Transaction Documents, as
applicable), and such amounts (together with interest and fees thereon) are
justly and truly owing by the Seller without defense, offset or counterclaim.  
 
         3.Amendments to the Waiver Agreement.
 
(a)Section 3 of the Waiver Agreement shall be amended to read as follows:
 
3.  Limited Duration Waiver.  Subject to the terms and conditions contained in
this Agreement, the Waiving Parties waive the Subject Default but only for the
period (the “Waiver Period”) beginning October 28, 2008, and ending at 12:00
noon, Chicago time, on December 1, 2008 (the “Scheduled Waiver Expiration
Date”).  The foregoing waiver shall become null and void on the Scheduled Waiver
Expiration Date and from and after the Scheduled Waiver Expiration Date the
Administrator and the Purchasers shall have all rights and remedies available to
them as a result of the occurrence of the Subject Default as though this waiver
had never been granted.
 
(b)The definition of “Subject Default” in the Waiver Agreement shall be amended
to include the Indenture Payment Event (as defined below).
 
4.[Reserved].
 
         5.Acknowledgement of Liens.  The Seller Parties hereby acknowledge and
agree that all indebtedness, obligations and liabilities of the Seller owing to
the Administrator and the Purchasers arising out of or in any manner relating to
the Transaction Documents shall continue to be secured by liens and security
interests on all of the Receivables, Contracts and Related Security and all
other collateral pursuant to the Transaction Documents heretofore or hereafter
executed and delivered by the Seller or the Servicer, and nothing herein
contained shall in any manner affect or impair the priority of the liens and
security interests created and provided for thereby as to the indebtedness,
obligations, and liabilities which would be secured thereby prior to giving
effect to this Amendment.
 
         6.Representations and Warranties.  Each of the Seller Parties
represents and warrants to the Administrator and the Purchasers that:
 
    (a)each Seller Party has full right and authority to enter into this
Amendment and to perform all of its obligations under the Waiver Agreement as
amended hereby;
 
    (b)this Amendment and the performance or observance by the Seller Parties of
any of the matters and things herein provided for do not (i) contravene or
constitute a default under any provision of law or any judgment, injunction,
order or decree binding upon any Seller Party or any provision of the
organizational documents (e.g., certificate or articles of incorporation and
by-laws) of any Seller Party, or (ii) contravene or constitute a default under
any covenant, indenture or agreement of or affecting any Seller Party or any of
its Property;
 
    (c)the obligations of each Seller Party under the Waiver Agreement as
amended hereby are legal, valid, enforceable (except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally)
and subsisting and not subject to set-off, defense (other than payment) or
counterclaim;
 
    (d)no Unmatured Termination Event or Termination Event (other than the
Subject Default) has occurred and is continuing;
 
    (e)[Reserved];
 
    (f)the Servicer has decided that during the Waiver Period as extended by
this Amendment it will not make the Indenture Interest Payments (the “Indenture
Payment Event”); and
 
    (g)Each Seller Party represents and warrants that (i) each of the Lock-Box
Accounts and lock-boxes set forth on Schedule I hereto is subject to a Lock-Box
Agreement, (ii) the Lock-Box Accounts and lock-boxes set forth on Schedule I
hereto cover all of the accounts and lock-boxes into which Obligors are
instructed to deposit Collections and any other amounts related to Receivables
and (iii) all Obligors have been instructed to make payments of all Receivables
only to one or more of the Lock-Box Accounts or lock-boxes set forth on Schedule
I hereto.
 
         9.Agreements. The Seller Parties further acknowledge and agree that,
notwithstanding anything to the contrary in the Receivables Purchase Agreement
or the Waiver Agreement as amended by this Amendment, the Seller shall not
request, and the Purchasers shall not make, any purchases or reinvestments at
any time on or after 12:01 a.m. on December 1, 2008, and any such request or any
such purchase or reinvestment shall constitute a breach by the Seller of the
Waiver Agreement as amended by this Amendment.
 
         10.Release.  For value received, including without limitation, the
agreements of the Administrator and the Purchasers in this Amendment, each
Seller Party hereby releases the Administrator, each Purchaser, each Indemnified
Party and their respective current and former shareholders, directors, officers,
agents, employees, attorneys, consultants, and professional advisors
(collectively, the “Released Parties”) of and from any and all demands, actions,
causes of action, suits, controversies, acts and omissions, liabilities, and
other claims of every kind or nature whatsoever, both in law and in equity,
known or unknown, which such Seller Party has or ever had against the Released
Parties from the beginning of the world to this date arising in any way out of
the existing financing arrangements between the Seller Parties, the
Administrator and the Purchasers, and each Seller Party further acknowledges
that, as of the date hereof, it does not have any counterclaim, set-off, or
defense against the Released Parties, each of which each Seller Party hereby
expressly waives.
 
         11.Waiver Agreement Remain Effective.  Except as expressly set forth in
this Amendment, the Waiver Agreement and all of the obligations of the Seller
Parties thereunder, the rights and benefits of the Administrator and Purchasers
thereunder, and the liens and security interests created thereby remain in full
force and effect.  Without limiting the foregoing, each Seller Party agrees to
comply with all of the terms, conditions, and provisions of the Waiver Agreement
except to the extent such compliance is irreconcilably inconsistent with the
express provisions of this Amendment.  This Amendment is intended by the
Administrator and the Purchasers as a final expression of their agreement and is
intended as a complete and exclusive statement of the terms and conditions of
that agreement.
 
         12.Fees and Expenses.  The Seller and the Servicer shall pay on demand
all fees and expenses (including attorneys’ fees) incurred by the Administrator
and its counsel in connection with this Amendment and the other instruments and
documents being executed and delivered in connection herewith, and all fees and
expenses of counsel to the Administrator with respect to the securitization
facility subject to the Receivables Purchase Agreement.
 
         13.Conditions Precedent.  The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:  
 
(a)the Seller Parties, the Administrator, and the Purchasers shall have executed
and delivered this Amendment on or before November 26, 2008;
 
(b)the Administrator shall have received a copy of a fully executed amendment to
the CoBank Limited Duration Waiver extending the waiver under the CoBank Limited
Duration Waiver of any default under the CoBank Credit Agreement that is
analogous to the Subject Default for a period ending no earlier that the
Scheduled Waiver Expiration Date as extended by this Amendment, which amendment
shall not contain or add to the CoBank Limited Duration Waiver any terms or
provisions that are not contained in the Waiver Agreement as amended by this
Amendment materially adverse to the Administrator and the Purchasers or that
are, in any material respect, more favorable to the lenders under the CoBank
Credit Agreement than the terms of the Waiver Agreement as amended by this
Amendment are favorable to the Administrator and the Purchasers, and which
otherwise shall be in form and substance reasonably satisfactory to the
Administrator, and such amendment to the CoBank Limited Duration Waiver shall be
effective;
 
(c)the Administrator shall have received a copy of a fully executed amendment to
the Credit Agreement Limited Duration Waiver extending the waiver under the
Credit Agreement Limited Duration Waiver of any default under the Credit
Agreement that is analogous to the Subject Default for a period ending no
earlier that the Scheduled Waiver Expiration Date as extended by this Amendment,
which amendment shall not contain or add to the Credit Agreement Limited
Duration Waiver any terms or provisions that are not contained in the Waiver
Agreement as amended by this Amendment materially adverse to the Administrator
and the Purchasers or that are, in any material respect, more favorable to the
lenders under the Credit Agreement than the terms of the Waiver Agreement as
amended by this Amendment are favorable to the Administrator and the Purchasers,
and which otherwise shall be in form and substance reasonably satisfactory to
the Administrator, and such amendment to the Credit Agreement Limited Duration
Waiver shall be effective; and
 
(d)the payment of the current legal fees and expenses referred to in Section 12
above.
 
         14.Miscellaneous.  By its acceptance hereof, each Seller Party hereby
represents that it has the necessary power and authority to execute, deliver,
and perform the undertakings contained herein, and that this Amendment
constitutes the valid and binding obligation of such Seller Party enforceable
against it in accordance with its terms.  Any provision of this Amendment held
invalid, illegal, or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality, or
unenforceability without affecting the validity, legality, and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.  The parties hereto hereby acknowledge and agree that this
Amendment shall constitute a Transaction Document for all purposes of the
Receivables Purchase Agreement and the other Transaction Documents.  Unless
otherwise expressly stated herein, the provisions of the Waiver Agreement as
amended by this Amendment shall survive the termination of the Waiver Period as
extended by this Amendment.  This Amendment may be executed in counterparts and
by different parties on separate counterpart signature pages, each of which
constitutes an original and all of which taken together constitute one and the
same instrument.  Delivery of executed counterparts of this Amendment by
telecopy shall be effective as an original.  This Amendment shall be governed by
Texas law and shall be governed and interpreted on the same basis as the Waiver
Agreement.
 
[Signature Pages to Follow]

 
 

--------------------------------------------------------------------------------

 



 
This First Amendment to Limited Duration Waiver Agreement is entered into as of
the date and year first above written.
 
 
Pilgrim’s Pride Corporation, as Servicer

 


By:/s/ Richard A.
Cogdill                                                                   
Name: Richard A. Cogdill
Title: Chief Financial Officer, Secretary and Treasurer
 
 
Pilgrim’s Pride Funding Corporation, as Seller

 


By:/s/ Richard A.
Cogdill                                                                   
Name: Richard A. Cogdill
Title: Chief Financial Officer, Secretary and Treasurer



 
 

--------------------------------------------------------------------------------

 

 
Accepted and agreed to:
 
 
BMO Capital Markets Corp., as Administrator

 


By:    /s/ Brian Zaban
Name: Brian Zaban
Title:   Managing Director
 


 
 
BMO Capital Markets Corp., as Purchaser Agent

 


By:    /s/ Brian Zaban
Name: Brian Zaban
Title:   Managing Director
 


 
 
Fairway Finance Company, LLC, as Uncommitted Purchaser and as Related Committed
Purchaser

 


By:    /s/ Lori Gebron
Name: Lori Gebron
Title:   Vice President







 
 

--------------------------------------------------------------------------------

 
